UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 02-4591
FRANCISCO GARCIA, a/k/a Juan, a/k/a
Alexandar Estrada,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
           Joseph F. Anderson, Jr., Chief District Judge.
                             (CR-01-973)

                      Submitted: February 7, 2003

                      Decided: February 25, 2003

         Before WILKINS, Chief Judge, and MOTZ and
                 GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Marshall Prince, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.
2                      UNITED STATES v. GARCIA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Francisco Garcia appeals his conviction and sentence following a
guilty plea to two counts of possession with intent to distribute and
distribution of less than 500 grams of cocaine in violation of 21
U.S.C. § 841(a)(1) (2000), one count of possession with intent to dis-
tribute and distribution of five grams or more of cocaine base in viola-
tion of 21 U.S.C. § 841(a)(1), and one count of using, carrying and
brandishing a firearm during and in relation to a drug trafficking
crime in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2000). He was sen-
tenced to sixty months in prison for the drug offenses, a consecutive
eighty-four month term for the firearms conviction, and five years of
supervised release. We affirm.

   Garcia’s counsel filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967). In the Anders brief, Garcia’s counsel
briefed two issues, both of which counsel ultimately concluded were
not meritorious: whether the district court fully complied with the
requirements of Fed. R. Crim. P. 11, and whether the district court
erred in applying the sentencing guidelines. Garcia was informed of
his right to file a pro se supplemental brief but failed to do so.

   We review violations of Fed. R. Crim. P. 11 for plain error. See
United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir.), cert.
denied, 123 S. Ct. 200 (2002). Under this standard, we exercise our
discretion only to correct errors that are plain, material, or affecting
substantial rights, and which seriously affect the fairness, integrity or
public reputation of judicial proceedings. Id. at 524 (citing United
States v. Olano, 507 U.S. 725, 731-32 (1993)). We have reviewed the
record and find no error.

   We review the district court’s application of the sentencing guide-
lines for clear error as to factual findings; we review legal determina-
                       UNITED STATES v. GARCIA                        3
tions de novo. United States v. Blake, 81 F.3d 498, 503 (4th Cir.
1996). We have reviewed the district court’s application of the guide-
lines and find no error.

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Gar-
cia’s conviction and sentence. We require that counsel inform his cli-
ent, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED